                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,          )
                                   )              Criminal Case No.
      Plaintiff-Respondent,        )            5:16-cr-28-JMH-MAS-1
                                   )
v.                                 )               Civil Case No.
                                   )            5:19-cv-0295-JMH-MAS
JAMES FREDERICK REBMANN,           )
                                   )
      Defendant-Petitioner.        )       MEMORANDUM OPINION & ORDER
                                   )

                                    ***

      This matter is before the Court in light of Magistrate

Judge Matthew A. Stinnett’s report and recommendation [DE 67]

dismissing Defendant-Petitioner James Frederick Rebmann’s motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct the

sentence of a person in federal custody [DE 60]. Rebmann filed a

timely objection to the report and recommendation, making the

petition ripe for review by this Court. [DE 68].

      Magistrate Judge Stinnett recommends that Rebmann’s motion

be   denied   because   (1)   he   was    fully       informed    of   the   plea

agreement’s terms and understood that its language regarding his

future sentence was non-binding on the Court, and (2) Rebmann

failed to demonstrate that he was prejudiced by the information

counsel provided about the sentence he might receive. [DE 67 at

4-7]. It is further recommended that Rebmann’s request for an

evidentiary   hearing   be    denied,     as   well    as   a    certificate   of
appealability to the United States Court of Appeals for the

Sixth Circuit.

     In     this    case,   the       record   refutes     Rebmann’s     claims     of

ineffective       assistance     of    counsel      presented     in   his    §   2255

motion. Thus, Rebmann’s petition for relief under § 2255 is

DENIED and the Court declines to grant an evidentiary hearing or

issue a certificate of appealability.

                   I. PROCEDURAL AND FACTUAL BACKGROUND

     Rebmann was indicted on April 18, 2016 for distribution of

a mixture or substance containing fentanyl, resulting in the

overdose death of another under 21 U.S.C. § 841(a)(1). [DE 54;

DE 1]. Because the government alleged that the distribution of

the substance caused the death of another person, conviction

carried a possibility of enhanced penalties. See 21 U.S.C. §

841(1)(a); 21 U.S.C. § 846.

     Rebmann pleaded guilty to the count in the indictment and

entered into a plea agreement on August 15, 2016. [DE 23; DE

24]. In exchange for a plea, the government agreed not to file a

notice    under    21   U.S.C.    §     851,   which      would   have   carried     a

mandatory     life      sentence.       [DE    24    at    49].    The       agreement

recommended a base level of 35, considering Rebmann’s acceptance

of responsibility. [Id. at 50]. After factoring in Rebmann’s

statutory minimum sentence, his non-binding guideline range was

240 to 293 months. [Id.]. Prior to sentencing, however, the

                                           2
government objected to the base offense level in the agreement,

stating that a calculation error was made when the United States

failed to consider Rebmann’s prior heroin possession charge as a

“similar    offense”      under    U.S.   Sentencing       Guidelines      Manual   §

2D1.1(a)(1). The change forced a recalculation of the guideline

range to a minimum of 360 months and a maximum life sentence.

[DE 41 at 119].

       At the final sentencing hearing, both parties agreed to

adhere to the original base offense level outlined in the plea

agreement. [DE 42 at 121-122]. Because the plea agreement was

non-binding,      however,      the    Court   in    its   discretion     chose     to

impose the criminal history enhancement and sentenced him to 360

months of imprisonment. [DE 38]. Rebmann appealed to the United

States Court of Appeals for the Sixth Circuit, which affirmed

the    district    court’s      sentencing     decision.    [DEs    39,    53,   54].

Rebmann’s petition for writ of certiorari to the United States

Supreme Court was denied. [DEs 55, 57].

       Before     this   Court    is   Rebmann’s      timely   filed      motion    to

vacate, set aside, or correct a sentence. [DE 60]. The United

States responded to the motion [DE 65] and Rebmann replied [DE

66],    making     it    ripe    for   review.      Pursuant   to   28    U.S.C.     §

636(b)(1)(B), United States Magistrate Judge Stinnett submitted

a report and recommendation for the disposition of this matter.



                                          3
[DE 67]. Rebmann filed a timely objection to the recommendation

on December 6, 2019. [DE 68].

       In his § 2255 petition and objection to the report and

recommendation,       Rebmann     alleges      that     his   appointed      counsel

failed to inform him of the possibility that he might face a

sentence other than the one contemplated in the plea agreement.

[DE    60-1   at   3].    Specifically,       Rebmann   contends      that   counsel

“informed [him] that the government extended a plea offer where

a twenty-year sentence would be possible.” [Id. at 2]. Rebmann

states that he agreed to plead guilty and forego his right to a

trial only because the guideline range discussed would yield a

twenty-year sentence. [Id.]. After the plea was entered, Rebmann

states, he was surprised by the change in the proposed guideline

range and the Court’s choice to adopt it. [Id.].

                            II. STANDARD OF REVIEW

       Generally, a prisoner has a statutory right to collaterally

attack his conviction or sentence. Watson v. United States, 165

F.3d 486, 488 (6th Cir. 1999) (“[B]oth the right to appeal and

the right to seek post-conviction relief are statutory rights

....”). To be entitled to habeas relief under his 28 U.S.C. §

2255    claims,    Rebmann    must    generally       show    that,   inter       alia,

“there    has      been    such   a   denial      or     infringement        of    the

constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b).

                                          4
     In particular, “[t]o prevail on a motion under § 2255, a

[petitioner]      must    prove    ‘(1)     an   error    of   constitutional

magnitude; (2) a sentence imposed outside the statutory limits;

or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” Goward v. United States,

569 F.App’x 408, 412 (6th Cir. 2014) (quoting                  McPhearson v.

United States, 675 F.3d 553, 559 (6th Cir. 2012)).

     A   habeas    petitioner     may   object   to   a   magistrate   judge’s

report and recommendation. Fed. R. Civ. P. 72(b)(2). If the

petitioner objects, “[t]he district judge must determine de novo

any part of the magistrate judge's disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3); see also 28

U.S.C.   §   636(b)(1).    “Only    those    specific     objections   to   the

magistrate's report made to the district court will be preserved

for appellate review.” Carson v. Hudson, 421 F. App’x 560, 563

(6th Cir. 2011) (quoting Souter v. Jones, 395 F.3d 577, 585–86

(6th Cir. 2005).

     Since plaintiff proceeds pro se, his pleadings are held to

a less stringent standard than those prepared by an attorney and

are liberally construed in his favor. See Fazzini v. Northeast

Ohio Corr. Ctr., 473 F.3d 229, 231 (6th Cir. 2006); Martin v.

Overton, 391 F.3d 710, 712 (6th Cir. 2004).




                                        5
                                   III. DISCUSSION

     Rebmann’s objections to the magistrate judge’s report and

recommended disposition essentially re-state the arguments he

used to support his § 2255 petition. [See DE 68]. The Court,

having reviewed the record, Rebmann’s petition, Magistrate Judge

Stinnett’s report and recommendation, and Rebmann’s objections,

finds that his grievances do not rise to the level of proof

required    to     demonstrate       a   constitutional           violation     of    the

magnitude required by § 2255. Further, this Court finds that

Rebmann is not entitled to an evidentiary hearing and declines

to issue a Certificate of Appealability in this case.

A. Ineffective Assistance of Counsel

     In his objection to Magistrate Judge Stinnett’s report and

recommendation, Rebmann re-states his position on his counsel’s

performance. He alleges that his lawyer, Andrew Stephens, was

deficient     because       even     though         he    possessed       all   of     the

information necessary to correctly explain the true sentencing

exposure    that    would    be    recommended           if   [Rebmann]    plead     [sic]

guilty, he did not do so.” [DE 68 at 3]. In an affidavit,

Rebmann claims he told Stephens of his desire to go to trial

before the government offered a plea. [DE 66-1]. Rebmann said he

changed his mind when he was offered a plea agreement that could

potentially      lead   to    a     twenty-year          sentence.     Apparently,       a

twenty-year      sentence    would       be       “endurable”    but   a    thirty-year

                                              6
sentence       would   be     “out     of    the    question,”     even     despite     the

“threat of the § 851 filing.” [DE 60 at 6]. Rebmann objects to

the magistrate judge’s focus on the non-binding nature of the

guideline range because, he states, Strickland only cares about

the acts of counsel.

        An ineffective assistance of counsel claim requires that a

prisoner show that (1) his “counsel’s performance was deficient

measured        by     reference        to         ‘an     objective      standard       of

reasonableness’”        and     (2)     “resulting         prejudice,     which   exists

where ‘there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceedings would have

been different.’” United States v. Coleman, 835 F.3d 606, 612

(6th Cir. 2016) (quoting Strickland v. Washington, 466 U.S. 668,

688,     694    (1984)).       “To     establish         deficient     performance,       a

petitioner must demonstrate that counsel’s representation ‘fell

below    an    objective       standard      of     reasonableness.’”         Wiggins    v.

Smith, 539 U.S. 510, 521 (2003) (quoting Strickland, 466 U.S. at

688)). Courts have “declined to articulate specific guidelines

for    appropriate      attorney       conduct       and   instead     have   emphasized

that    ‘[t]he       proper    measure       of     attorney     performance      remains

simply reasonableness under prevailing professional norms.’” Id.

(quoting Strickland, 466 U.S. at 688) (alterations in Wiggins).

Still,     a    court’s       review    of    this       prong   includes     a   “strong

presumption that counsel’s conduct falls within the wide range

                                              7
of reasonable professional assistance.” Strickland, 466 U.S. at

689.     Petitioner        carries       the        burden       of     establishing          that

“‘counsel       made       errors     so     serious            that    counsel        was     not

functioning as the “counsel” guaranteed the defendant by the

Sixth    Amendment.’”           Harrington        v.   Richter,         562    U.S.    86,     104

(2011) (quoting Strickland, 466 U.S. at 687).

        Meeting      “Strickland’s         high     bar     is    never       an    easy   task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). The standard

“must be applied with scrupulous care, lest ‘intrusive post-

trial    inquiry’       threaten      the    integrity           of    the    very    adversary

process the right to counsel is meant to serve.” Harrington, 562

U.S.    at    105.    “Even      under     de     novo      review,      the       standard    for

judging       counsel’s     representation             is   a    most     deferential         one”

because “[u]nlike a later reviewing court, the attorney observed

the relevant proceedings, knew of materials outside the record,

and interacted with the client, with opposing counsel, and with

the judge.” Id.

        Further,      as    Magistrate          Judge       Stinnett          explained,       the

decision to plead guilty rests with the defendant. [DE 67 at 3];

Smith    v.    United      States,    348       F.3d     545,     552    (6th       Cir.   2003).

Counsel does, however, have an absolute obligation to “fully

inform her client of the available options.” Smith, 348 F.3d at

552.    Failing       to   do    so   can       violate      a    defendant’s         right     to

effective assistance of counsel. Id. A defendant must do more

                                                8
than state that he or she would have gone to trial if counsel

gave different advice. Shimel v. Warren, 838 F.3d 685, 698 (6th

Cir. 2016); see also Moore v. United States, 676 F. App’x 383,

385-86       (6th     Cir.      2017).    Finally,       when    a    criminal     defendant

alleges ineffective assistance of counsel in plea negotiations

and     a    subsequent         sentencing     pursuant         to    an    agreement,     the

representations of the parties and findings made by the judge

constitute a barrier to relief in later proceedings attacking

it. Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). There is a

“strong presumption of verity” of statements made under oath

during the acceptance of a plea bargain. Id. at 74.

        As   Magistrate          Judge    Stinnett       elucidated,        Rebmann’s     plea

agreement        was      non-binding,        as    stated       in   the    document      and

accepted by Rebmann at the time of his acceptance of the deal.

[Id., citing DE 47 at 5]. Although Rebmann believes this is

irrelevant          to    the    examination        of    Stephen’s        performance,    it

directly contradicts the idea that he was provided insufficient

information. Rebmann does not say that counsel assured him he

would receive a maximum of 293 months if he decided to plead

guilty; rather, Rebmann states that “I was informed by [counsel]

of a plea offer where a guideline range of 240-to-293 months

would be recommended.” [DE 66-1](emphasis added). It is not the

fault       of   counsel        that     Rebmann     erroneously       interpreted        this

statement        to      mean   that     he   could      not    receive     more   than    293

                                                9
months.    The    record     of   Rebmann’s     rearraignment1           is   important

because it demonstrates that Rebmann was indeed aware that his

sentence could be much greater than 293 months. Even though

neither     Stephens        nor   the     government        was     aware       of   the

applicability of the enhancement at the time, counsel still,

according    to   Rebmann’s       own   affidavit,     advised          him   that   the

guideline range was merely a recommendation.

      Even if Rebmann could succeed in demonstrating insufficient

performance,      he    failed     to   show    that   he    was        prejudiced    by

counsel’s     supposed       error.     Rebmann    argues         again       that   his

affidavit    demonstrates         a   reasonable   probability           that    absent

counsel’s erroneous advice, he would have insisted on going to

trial. [DE 68 at 3]. Magistrate Judge Stinnett found that the

only evidence Rebmann offered to demonstrate that he wanted to

go   to   trial   was   a    discussion    he   allegedly         had    with   counsel

before the plea agreement was even offered. [DE 67 at 4, citing



1 The transcript of Rebmann’s rearraignment reflects that he had
ample opportunity to indicate that he did not understand the
non-binding nature of the plea agreement and inquire further
about the discretionary nature of the sentencing guidelines.
[See DE 47]. This Court informed Rebmann that if his plea was
accepted, he would face “not less than twenty years nor more
than life imprisonment.” [Id. at 13]. The guidelines, the Court
explained, would be based on the nature of Rebmann’s offense and
his criminal history.1 [Id.]. Further, the Court informed Rebmann
that if his sentence was more severe than he expected, he would
still be bound by his plea and would have no right to withdraw
it. [Id. at 14]. Rebmann said he understood the implications of
accepting the plea agreement before him. [Id.].

                                          10
DE 66-1]. Rebmann’s claim of prejudice based on conversations he

had     with    counsel     fails       because       those      statements      are    the

equivalent of “merely telling the court now that [he] would have

gone to trial if [he] had gotten different advice.” Shimel, 838

F.3d at 698; see also Hill v. Lockhart, 474 U.S. 52, 59 (1985).

Again, this Court asked Rebmann if he understood that trial was

scheduled in his case and, instead of accepting a plea, Rebmann

would “have the right to make the government prove this charge

against you beyond a reasonable doubt.” [DE 47 at 16]. He told

the Court he understood this consequence of accepting the plea

agreement.

        Rebmann’s    other     “evidence”          is,    essentially,      an   argument

that     counsel’s       advocacy      for     a    240-month       sentence        somehow

demonstrates that he would have refused to go to trial if the

plea agreement recommended anything more than that amount of

time.     But    Rebmann       needs     to    demonstrate         more     under      these

circumstances; he needs to “convince the court that a decision

to reject the plea bargain would have been rational under the

circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372 (2010). A

rational       person,   the    United       States      Supreme    Court    has    noted,

would consider not just the advantages of going to trial, but

also the disadvantages. Id.; See also Moore, 676 F.App’x at 386

(discussing       the    several       benefits      in    the     plea   bargain      that

defendant would have lost if he went to trial).

                                              11
      As the United States points out, Rebmann never agreed to,

and   counsel   never   relied   on,   the   idea   that   the   Court    would

strictly impose a 240-month sentence as he seems to indicate.

Rebmann’s original guideline recommendation was between 240 and

293 months. [DE 53 at 191-92]. The government explicitly agreed

not to file a 21 U.S.C. § 851 notice, which would have provided

Rebmann with a mandatory life sentence. [DE 65 at 3; DE 24 at

49]. If the plea agreement provided that Rebmann’s guideline

range would be 360 months to life and given the unpredictability

of obtaining a favorable trial verdict, a rational person would

still have taken the plea rather than receive a mandatory life

sentence under § 851. Rebmann’s assertion that he would rather

take his chances at trial is counterintuitive to the idea that

he would have received, if adjudged guilty, a mandatory life

sentence. As the Sixth Circuit stated in Moore, cases like this

come down to the federal sentencing guidelines and a judge’s

discretion in applying them within reason. 676 F.App’x at 387.

Thus, Rebmann cannot be said to be prejudiced by his attorney’s

representations    when    the   Court      chose   to   deviate   from     the

parties’ agreed-upon guideline range.

      Pursuant to Strickland and this circuit’s interpretation of

the Sixth Amendment right to effective counsel, the Court finds

that Rebmann failed to demonstrate by a preponderance of the



                                       12
evidence that he was deprived of that right, and thus, denies

his petition to vacate, set aside, or correct his sentence.


B. Evidentiary hearing

     Section     2255   requires    that       a     district     court     hold     an

evidentiary hearing to determine the issues and make findings of

fact and conclusions of law “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is

entitled to no relief.” 28 U.S.C. § 2255(b); see also Arredondo

v. United States, 178 F.3d 778, 782 (6th Cir. 1999).

     The two pieces of “evidence” offered by Rebmann to support

his claim of ineffective assistance of counsel consist of a

statement he made to his attorney before he was offered a plea

agreement,   and    statements     of    his       attorney   that    are    in     the

Court’s record. Rebmann does not dispute the magistrate judge’s

finding that he is not entitled to an evidentiary hearing to

further support the pre-plea statement, and the Court finds no

reason to hold an evidentiary hearing on statements that are

already in the record. Thus, Rebmann’s request for a hearing is

denied.

C. Certificate of Appealability

     “[A] certificate of appealability may issue . . . only if

the applicant has made a substantial showing of the denial of a

constitutional     right.”   28   U.S.C.       §    2253(c)(2).      To   make     this


                                        13
showing      for       constitutional        claims         rejected      on    the    merits,   a

defendant must demonstrate that “reasonable jurists would find

the    district        court's       assessment        of    the       constitutional      claims

debatable         or    wrong.”      Slack    v.       McDaniel,         529    U.S.    473,   484

(2000);      see       also    Miller–El      v.       Cockrell,         537    U.S.    322,   338

(2003).      The       “question      is    the    debatability           of    the    underlying

constitutional           claim,       not    the       resolution         of    that     debate.”

Miller–El, 537 U.S. at 342. For claims denied on procedural

grounds,      a    certificate         appealability            “should        issue    when   the

prisoner shows, at least, that jurists of reason would find it

debatable      whether         the    petition         states      a    valid    claim    of   the

denial of a constitutional right and that jurists of reason

would find it debatable whether the district was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

       The    Court       here    finds      that      reasonable         jurists      would   not

debate the denial of Rebmann’s § 2255 motion. Thus, the Court

will not issue a certificate of appealability in this matter.

                                       IV. CONCLUSION

       In the instant case, Rebmann’s motion fails to demonstrate

that    “there         has    been    such    a    denial       or      infringement      of   the

constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b). Because

“it plainly appears . . . that the moving party is not entitled



                                                  14
to relief, the [Court] must dismiss the motion.” Rules Governing

Section 2255 Proceedings, Rule 4.

     Accordingly, IT IS ORDERED as follows:

     1)   Defendant/Petitioner James Frederick Rebmann’s motion

to vacate, amend, or correct sentence pursuant to 28 U.S.C. §

2255 [DE 60] is DENIED;

     2)   Rebmann’s   request   for   an   evidentiary   hearing   is

DENIED;

     3)   Rebmann’s request for a certificate of appealability

is DENIED;

     4)   This action is DISMISSED and STRICKEN from the Court’s

active docket; and

     5)   Judgment SHALL be entered contemporaneously with the

Memorandum Opinion and Order.

     This the 3rd day of February, 2020.




                                15
